    Case 1:20-cr-00037-H-BU Document 61 Filed 04/06/21             Page 1 of 1 PageID 136



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    ABILENE DIVISION

UNITED STATES OF AMERICA,
      Plaintiff,

                                                             NO. 1:20-CR-037-02-H

KRTSTTE DELAPAZ(2),
  Defendant.


                   ORDER ACCEPTING REPORT AND RECOMMEI\DATION
                      OF TIIE I,JNITED STATES MAGISTRATE JIJDGE
                             CONCERNING PLEA OF GI]ILTY

          After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

conceming Plea of Guilty of the united States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bxl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED

          Dated,    Aprt e   ,2021.


                                                               4)
                                             J       WESLEYHENDRIX
                                             UNI     D STATES DISTRICT JUDGE
